Name: Commission Regulation (EU) NoÃ 1159/2010 of 9Ã December 2010 laying down rules for the management and distribution of textile quotas established for the year 2011 under Council Regulation (EC) NoÃ 517/94
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  international trade;  trade policy;  leather and textile industries
 Date Published: nan

 10.12.2010 EN Official Journal of the European Union L 326/25 COMMISSION REGULATION (EU) No 1159/2010 of 9 December 2010 laying down rules for the management and distribution of textile quotas established for the year 2011 under Council Regulation (EC) No 517/94 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under that Regulation it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2011 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Regulation (EU) No 1258/2009 of 18 December 2009 laying down rules for the management and distribution of textile quotas established for the year 2010 under Council Regulation (EC) No 517/94 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2011. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2011 equivalent to the quantity which they imported in 2010. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) For the sake of sound administration, import authorisations should be valid for nine months from the date of issue but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers applications, to extend by three months and up to 31 March 2012 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 The purpose of this Regulation is to lay down rules on the management of quantitative quotas for imports of certain textile products set out in Annex IV to Regulation (EC) No 517/94 for the year 2011. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2011, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2010. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2010 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 percent or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10.00 oclock a.m. on 7 January 2011, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) he has not already been allocated an authorisation under this Regulation; or (ii) he has been allocated an authorisation under this Regulation but has used up at least 50 percent of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2011 at the latest. The competent national authorities may, however, at the importers request, grant a three-month extension for authorisations which are at least 50 percent used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2012. Article 5 This Regulation shall enter into force on 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 67, 10.3.1994, p. 1. (2) OJ L 338, 19.12.2009, p. 24. ANNEX I Maximum amounts referred to in Articles 2 and 3: Country concerned Category Unit Maximum amount Belarus 1 Kilograms 20 000 2 Kilograms 80 000 3 Kilograms 5 000 4 Pieces 20 000 5 Pieces 15 000 6 Pieces 20 000 7 Pieces 20 000 8 Pieces 20 000 15 Pieces 17 000 20 Kilograms 5 000 21 Pieces 5 000 22 Kilograms 6 000 24 Pieces 5 000 26/27 Pieces 10 000 29 Pieces 5 000 67 Kilograms 3 000 73 Pieces 6 000 115 Kilograms 20 000 117 Kilograms 30 000 118 Kilograms 5 000 North Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pairs 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 8 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 ANNEX II List of Licensing offices referred to in Article 4: 1. Austria Bundesministerium fÃ ¼r Wirtschaft, Familie und Jugend AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1A-1011 Wien Tel.: (43 1) 71100-0 Fax: (43 1) 71100-8386 2. Belgium FOD Economie, KMO, Middenstand en Energie Algemene Directie Economisch Potentieel Dienst Vergunningen Vooruitganstraat 50 B-1210 Brussel Tel: + 32 (0) 2 277 67 13 Fax: + 32 (0) 2 277 50 63 SPF Economie, PME, Classes moyennes et Energie Direction gÃ ©nÃ ©rale Potentiel Ã ©conomique Service Licences Rue du ProgrÃ ¨s 50 B-1210 Bruxelles TÃ ©l: + 32 (0) 2 277 67 13 Fax: + 32 (0) 2 277 50 63 3. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã °, Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã Ã ÃÃ ¸Ã ·Ã ¼Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¢Ã µÃ ».: +359 29 40 7008 / +359 29 40 7673 / +359 29 40 7800 Ã ¤Ã °Ã ºÃ : +359 29 81 5041 / +359 29 80 4710 / +359 29 88 3654 4. Cyprus Ministry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. CY-1421 Nicosia Tel: ++357 2 867100 Fax: ++357 2 375120 5. Czech Republic Ministerstvo prumyslu a obchodu LicencnÃ ­ sprÃ ¡va Na Frantisku 32 CZ-110 15 Praha 1 Tel: (420) 22490 7111 Fax: (420) 22421 2133 6. Denmark Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinje AllÃ © 17 DK - 2100 KÃ ¸benhavn Tel.: (45) 35 46 60 30 Fax: (45) 35 46 60 29 7. Estonia Majandus- ja Kommunikatsiooniministeerium Harju 11 EST-15072 Tallinn Estonia Tel.: (372) 6256 400 Fax: (372) 6313 660 8. Finland Tullihallitus PL 512 FIN-00101 Helsinki Tel.: (358 9) 61 41 Fax: (358 20) 492 2852 Tullstyrelsen PB 512 FIN-00101 Helsingfors Fax (358-20) 492 28 52 9. France MinistÃ ¨re de lÃ ©conomie, de lIndustrie et de lemploi Direction gÃ ©nÃ ©rale de la compÃ ©titivitÃ ©, de lindustrie et des services Sous-direction «industries de santÃ ©, de la chimie et des nouveaux matÃ ©riaux » Bureau «matÃ ©rieaux du futur et nouveaux procÃ ©dÃ ©s » Le Bervil 12, rue Villiot F-75572 Paris Cedex 12 tel (+33) 1 53 44 90 26 Fax (33) 1 53 44 91 72 10. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter Str. 29-35 D-65760 Eschborn Tel.: (49 61 96) 908-0 Fax: (49 61 96) 908 800 11. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã , Ã Ã ½Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  & Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30210) 328 6021-22 Fax: 210 328 60 94 12. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Budapest NÃ ©metvÃ ¶lgyi Ã ºt 37-39. 1124 MAGYARORSZÃ G Tel. +36 1458 5503 Fax +36 1458 5814 E-mail: mkeh@mkeh.gov.hu 13. Ireland Department of Enterprise, Trade and Employment Internal Market Kildare Street IRL-Dublin 2 Tel.: (353 1) 631 21 21 Fax: (353 1) 631 28 26 14. Italy Ministero dello Sviluppo Economico Dipartimento per limpresa e linternazionalizzazione Direzione Generale per la Politica Commerciale Internazionale Divisione III - Politiche settoriali Viale Boston, 25 I - 00144 Roma Tel.: (39 06) 5964 7517, 5993 2202, 5993 2198 Fax: (39 06) 5993 2263, 5993 2636 E-mail: polcom3@sviluppoeconomico.gov.it 15. Latvia Ekonomikas ministrija Brivibas iela 55 LV-1519 Riga Tel: 00 371 670 132 99 / 00 371 670 132 48 Fax: 00 371 672 808 82 16. Lithuania Lietuvos Respublikos Ã ªkio Ministerija Gedimino pr. 38/2 LT-01104 Vilnius Tel: 00 370 5 262 87 50 / 00370 5 261 94 88 Fax: 00 370 5 262 39 74 17. Luxembourg MinistÃ ¨re de lEconomie et du Commerce Office des licences BoÃ ®te postale 113 L-2011 Luxembourg Tel.: (352) 47 82 371 Fax: (352) 46 61 38 18. Malta Ministry of Finance, Economy and Investment Commerce Department, Trade Services Directorate Lascaris Valletta LTV2000 Malta Tel: 00 356 256 90 202 Fax: 00 356 212 37 112 19. Netherlands Belastingdienst/Douane centrale dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel.: (31 50) 52 32 600 Fax: (31 50) 52 32 210 20. Poland Ministerstwo Gospodarki Pl.Trzech Krzyzy 3/5 PL-00-950 Warszawa Tel: 0048/22/693 55 53 Fax: 0048/22/693 40 21 21. Portugal MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega P-1149-060 LISBOA Tel.: (351-1) 218 814 263 Fax: (351-1) 218 814 261 E-mail: dsl@dgaiec.min-financas.pt 22. Romania Ministerul Econoniei Comertului Ãi Mediului de Afaceri Directia Generala Politici Comerciale Str. Ion CÃ ¢mpineanu, nr. 16 Bucuresti, sector 1 Cod postal 010036 Tel: (40-21) 315.00.81 Fax: (40-21) 315.04.54 e-mail: clc@dce.gov.ro 23. Slovakia Ministerstvo hospodÃ ¡rstva SR Oddelenie licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava Tel: 00 421 2 4854 2021/ 00 421 2 4854 7119 Fax: 00 421 2 4342 3919 24. Slovenia Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6c SLO-4270 Jesenice Slovenija Tel: +386(0)4/297 44 70 Fax: +386(0)4/297 44 72 E-mail: taric.cuje@gov.si 25. Spain Ministerio de Industria, Turismo y Comercio DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana no 162 E-28046 Madrid Tel.: (34 91) 349 38 17, 349 38 74 Fax: (34 91) 349 38 31 e-mail: sgindustrial.sscc@comercio.mityc.es 26. Sweden National Board of Trade (Kommerskollegium) Box 6803 S-113 86 Stockholm Tel.: (46 8) 690 48 00 Fax: (46 8) 30 67 59 e-mail: registrator@kommers.se 27. United Kingdom Department for Business, Innovation and Skills Import Licensing Branch Queensway House  West Precinct Billingham UK-TS23 2NF Tel.: (44-1642) 36 43 33 Fax: (44-1642) 36 42 69 E-mail: enquiries.ilb@bis.gsi.gov.uk